Exhibit 10.1
 
AMENDMENT NO. 2
TO
AMENDED AND RESTATED CREDIT AGREEMENT


This Amendment No. 2 dated as of December 14, 2015 (this “Amendment”), is
entered into by and between NIC INC., a Delaware corporation, as the Borrower
(the “Borrower”) and BANK OF AMERICA, N.A., a national banking association, as
Bank and Letter of Credit Issuer (the “Bank”).
 
Recitals
 
A.           The Borrower and the Bank have entered into that certain Amended
and Restated Credit Agreement dated as of August 6, 2014 as amended by that
Amendment No. 1 dated July 9, 2015 (as further amended from time to time, the
“Credit Agreement”).
 
B.           The Borrower and the Bank have agreed to certain amendments to the
Credit Agreement as more fully described herein.
 
C.           The Amendment is subject to the representations and warranties of
the Borrower and upon the terms and conditions set forth in this Amendment.
 
Agreement
 
Now, Therefore, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the Borrower and the Bank
hereby agree as follows:
 
SECTION 1.   Defined Terms. Capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to such terms in the Credit
Agreement.
 
SECTION 2.   Amendment.
 
2.1            Section 1.01 of the Credit Agreement is hereby amended by
amending and restating the pricing grid contained in the defined term
“Applicable Rate” to read in its entirety as follows:
 
Pricing Level
Leverage Ratio
LIBOR Rate or LIBOR
Daily Floating Rate +
1
    < 1.50:1.00
1.15%
2
    ≥ 1.50:1.00
1.25%



2.2            Section 1.01 of the Credit Agreement is hereby amended by
inserting the following new defined term:
 
 
 

--------------------------------------------------------------------------------

 
 
“LIBOR Daily Floating Rate” means a fluctuating rate of interest which can
change on each Banking Day.  The rate will be adjusted on each Banking Day to
equal the London Interbank Offered Rate (or a comparable or successor rate which
is approved by the Bank) for U.S. Dollar deposits for delivery on the date in
question for a one month term beginning on that date.  The Bank will use the
London Interbank Offered Rate as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Bank from
time to time) as determined at approximately 11:00 a.m. London time two (2)
London Banking Days prior to the date in question, as adjusted from time to time
in the Bank’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs.  If such rate is not available at
such time for any reason, then the rate will be determined by such alternate
method as reasonably selected by the Bank.  If at any time the LIBOR Daily
Floating Rate is less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
 
2.3           Section 1.01 of the Credit Agreement is hereby amended by deleting
the defined term “Prime Rate” in its entirety.
 
2.4           Section 2.01(g) of the Credit Agreement is hereby amended by
deleting Section 2.01(g) in its entirety and replacing it with the following:
 
(g)           The Bank shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for LIBOR Rate Loans upon determination of
such interest rate.
 
2.5           Section 2.06(c) of the Credit Agreement is hereby amended by
deleting Section 2.06(c) in its entirety and replacing it with the following:
 
(c)           With respect to any Letters of Credit, the Borrower shall pay the
Bank a fee for each Letter of Credit equal to an annual rate of one percent
(1.00%) times the daily amount available to be drawn under any Letter of
Credit.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 2.06(d).  Letter of Credit fees shall be (i) due and
payable on the first Banking Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit expiration date and thereafter on
demand and (ii) computed on a quarterly basis in arrears.
 
2.6           Except as otherwise set forth in this Amendment, all sections of
the Credit Agreement are hereby amended by replacing the term “Prime Rate” with
the term “LIBOR Daily Floating Rate”.
 
SECTION 3.   Limitations on Amendments.
 
3.1           The amendments set forth in Section 2 above are effective for the
purposes set forth herein and will be limited precisely as written and will not
be deemed to (a) be a consent to any other amendment, waiver or modification of
any other term or condition of the Credit Agreement or any other Loan Document,
(b) otherwise prejudice any right or remedy which the Bank may now have or may
have in the future under or in connection with the Credit Agreement or any other
Loan Document or (c) be a consent to any future amendment, waiver or
modification of any other term or condition of the Credit Agreement or any other
Loan Document.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2           This Amendment is to be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
waived, are hereby ratified and confirmed and will remain in full force and
effect.
 
SECTION 4.   Representations and Warranties.  The Borrower represents and
warrants to the Bank as follows:
 
4.1           Immediately after giving effect to this Amendment, (a) the
representations and warranties of (i) the Borrower contained in Article V of the
Credit Agreement and (ii) each Loan Party contained in each other Loan Document,
shall be true and correct in all material respects, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date in all
material respects, and (b) the representations and warranties contained in
subsections (a) and (b) of Section 5.06 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.02 of the Credit Agreement.
 
4.2            Immediately after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.
 
SECTION 5.   Expenses.  The Borrower agrees to pay to the Bank upon demand, the
amount of any and all out-of-pocket expenses, including the reasonable fees and
expenses of its counsel, which the Bank may incur in connection with the
preparation, documentation, and negotiation of this Amendment and all related
documents.
 
SECTION 6.   Reaffirmation.  The Borrower hereby reaffirms its obligations under
each Loan Document (as amended hereby) to which it is a party.
 
SECTION 7.   Effectiveness.  This Amendment will become effective as of the date
hereof upon the execution and delivery of this Amendment, whether the same or
different copies, by the Borrower and Bank.
 
SECTION 8.   Governing Law.  This Amendment will be governed by and will be
construed and enforced in accordance with the laws of the State of Missouri
applicable to agreements made and prepared entirely within such State; provided
that the Bank shall retain all rights arising under federal law.
 
SECTION 9.   Claims, Counterclaims, Defenses, Rights of Set-Off. The Borrower
hereby represents and warrants to the Bank that it has no knowledge of any facts
that would support a claim, counterclaim, defense or right of set-off.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 10.  Counterparts.  This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts will be deemed an original of this Amendment.
 
[Remainder of Page Intentionally Left Blank]
 
In Witness Whereof, the parties hereto have caused this Amendment to be executed
as of the date first written above.
 
 
4

--------------------------------------------------------------------------------

 
 

 Borrower: NIC INC.     a Delaware corporation                  
 
By:
/s/ William F. Bradley, Jr.     Name: William F. Bradley, Jr.     Title:
Executive Vice President, Chief       Administrative Officer, General Counsel
and Secretary  

 
 

Bank: BANK OF AMERICA, N.A.                        
 
By:
/s/ Dianne M. Smith     Name: Dianne M. Smith     Title: Senior Vice President  
       

 
 
5

--------------------------------------------------------------------------------

 
 
CONSENT TO AMENDMENT NO. 2
TO AMENDED AND RESTATED CREDIT AGREEMENT


Each of the undersigned is a Guarantor and party to that certain Amended and
Restated Continuing and Unconditional Guaranty dated August 6, 2014 (the
“Guaranty”) in favor of Bank of America, N.A. pursuant to which the Guarantors
have guaranteed the obligations of NIC INC. to Bank of America, N.A., as Bank
and L/C Issuer pursuant to or in connection with that certain Amended and
Restated Credit Agreement dated August 6, 2014 as amended by Amendment No. 1
dated July 9, 2015 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) and the other Loan Documents (as defined
in the Credit Agreement).  Each of the Guarantors hereby consents to Amendment
No. 2 to the Amended and Restated Credit Agreement dated as of December 14,
2015.


Each Guarantor hereby reaffirms its obligations under the Guaranty.


In Witness Whereof, the Guarantors have caused this Consent to be executed as of
December 14, 2015.
 

 
ALABAMA INTERACTIVE, LLC, an Alabama limited liability company
     
ARKANSAS INFORMATION CONSORTIUM, LLC, an Arkansas limited liability company
     
COLORADO INTERACTIVE, LLC, a Colorado limited liability company
     
CONNECTICUT INTERACTIVE, LLC, a Connecticut limited liability company
     
HAWAII INFORMATION CONSORTIUM, LLC, a Hawaii limited liability company
     
IDAHO INFORMATION CONSORTIUM, LLC, an Idaho limited liability company
     
INDIANA INTERACTIVE, LLC, an Indiana limited liability company
     
IOWA INTERACTIVE, LLC, an Iowa limited liability company
     
KANSAS INFORMATION CONSORTIUM, LLC, a Kansas limited liability company

 
 
6

--------------------------------------------------------------------------------

 
 

 
KENTUCKY INTERACTIVE LLC, a Kentucky limited liability company
     
MAINE INFORMATION NETWORK, LLC, a Maine limited liability company
     
MISSISSIPPI INTERACTIVE, LLC, a Mississippi limited liability company
     
MONTANA INTERACTIVE, LLC, a Montana limited liability company
     
NICUSA, INC., a Kansas corporation
     
NIC FEDERAL, LLC, f/k/a NIC TECHNOLOGIES, LLC, a Kansas limited liability
company
     
NEBRASKA INTERACTIVE, LLC, a Nebraska limited liability company
     
NEW JERSEY INTERACTIVE, LLC, a New Jersey limited liability company
     
NEW MEXICO INTERACTIVE, LLC, a New Mexico limited liability company
     
NIC SERVICES, LLC, a Colorado limited liability company
     
OKLAHOMA INTERACTIVE, LLC, an Oklahoma limited liability company
     
PENNSYLVANIA INTERACTIVE, LLC, a Pennsylvania limited liability company
     
RHODE ISLAND INTERACTIVE, LLC, a Rhode Island limited liability company
     
SOUTH CAROLINA INTERACTIVE, LLC, a South Carolina limited liability company
     
TEXAS NICUSA, LLC, a Texas limited liability company
     
UTAH INTERACTIVE, LLC, a Utah limited liability company

 
 
7

--------------------------------------------------------------------------------

 
 

 
VERMONT INFORMATION CONSORTIUM, LLC, a Vermont limited liability company
     
VIRGINIA INTERACTIVE, LLC, a Virginia limited liability company
     
WEST VIRGINIA INTERACTIVE, LLC, a West Virginia limited liability company
     
WISCONSIN INTERACTIVE NETWORK, LLC, a Wisconsin limited liability company

 

          By:
/s/ William F. Bradley, Jr.
    Name:
William F. Bradley, Jr.
    Title:
Secretary
                 

 